Exhibit 99.1 Table of Contents Chapter A - Introduction 3 Chapter B - Executive Summary 14 Chapter C - Description of the Company and Subject Assets 18 Chapter D - General Economic Outlook and Industry Analysis 21 Chapter E - Valuation 36 Chapter F - Exhibits 44 2 Chapter A - Introduction 1.1 General Giza Singer Even (Here and after "GSE") has been mandated by Ormat Industries Ltd. (“Ormat” or the “Company”) to assist Ormat's management with their asset impairment analysis in connection with the North Brawley power plant ("North Brawley" or the "Subject Assets") to meet the requirements under IFRS accounting standards ("the Report"). In order to prepare the Report, GSE and Ormat have retained the advisory services of Duff & Phelps, a world-class global independent financial advisory firm with strong expertise and capabilities in the area of valuation services ("D&P"). This Report was prepared by Giza Singer Even Ltd ("GSE") in cooperation with a D&P valuation team. The Report includes a description of the methodology and main assumptions and analyses used by the Company, D&P and GSE for assessing the value of North Brawley. Having said that, the description does not purport to provide a full and detailed breakdown of all the procedures that we applied in formulating the Report. 1.2 Reliance on Information Received from the Company In formulating this report, GSE and D&P assumed and relied on the accuracy, completeness, and up-to-datedness of the information received from the Company, including financial data and any forward-looking information. GSE is not responsible for independently verifying the information it has received, and accordingly, did not conduct an independent examination of this information, other than reasonability tests. 3 While preparing thus report, we also addressed, among other things, forecasts that were submitted to us by the Company. These projections are uncertain suppositions and expectations regarding the future, partly based on information existing in the Company as of the date of the valuation ("Valuation Date"), as well as various assumptions and expectations pertaining to the Company and to numerous extraneous factors, including the situation in the market segment in which the Company operates, potential competitors, and general market conditions. It should therefore be emphasized that there is no certainty that these forecasts and expectations will fully or partially materialize. The assessments and forecasts of the Company's management, apart from being based on these assumptions, relate to the Company's future intentions and goals as of the valuation date. These intentions and goals are materially influenced by the situation in the Company and in the market and need to be continuously adjusted to the various changes in the working assumptions, the Company's situation and the general economic situation. Any such change stands to influence the chance that these estimations will materialize. If the estimations of the Company's management do not materialize, the actual results may vary materially from the results projected or inferred from these estimations, insofar as they were used in this opinion, noting that the fair value was appraised in this report, as set out in the accounting standard chapter. 1.3 Forward-looking Information In this report, we also addressed forward-looking information that was submitted to us by the Company's management. Forward-looking information is uncertain information concerning the future, which is based on information available to the Company on the valuation date and includes management's estimations or intentions as of the valuation date. If management's projections do not materialize, the actual results may vary materially from the results estimated or implied from this information, insofar as they were used in this report. 1.4 Limitations in the Application of the Report An economic assessment is not an exact science, and is intended to reflect in a reasonable and fair manner the situation at a given time, based on known data, basic assumptions and forecasts. Changes in key variables and/or other information may alter the basis for the basic assumptions and alter the conclusions accordingly. 4 This report does not constitute a due diligence study and does not purport to contain the information, investigations and tests or any other information contained in a due diligence study, including an examination of the Company's contracts and engagements. We emphasize that this report does not constitute legal advice or a legal opinion. The interpretation of various documents that we reviewed was done exclusively for the purpose of forming and providing this report. The information appearing in the report does not presume to include all the information required by a potential investor, and is not meant to determine the value for a specific investor. Different investors may have different objectives and methods of examination based on other assumptions, and accordingly, the price they would be willing to pay will vary. 1.5 Personal and Financial Relationship with the Company We hereby confirm that we have no personal interest in the Company, other than the fact that we receive a fee for providing this report, and our professional fees are not contingent on the results of this report. It should be noted that in past years, GSE prepared impairment analyses of the North Brawley Power Plant for the Company, in connection with the Company's financial statements as follows: Subject of the Valuation Date of the Valuation RelevantaccountingStandard Methodology Valuation Results (MM USD) WACC North Brawley December 2010 IFRS DCF 8% North Brawley December 2011 IFRS DCF 8% North Brawley June 2012 IFRS DCF 8% North Brawley December 2012 IFRS DCF 32 8% 5 It addition, from time to time, GSE prepares impairment analyses of certain other assets operated by the Company, in connection with the Company's financial statements. In connection with this report, we should note that GSE will receive a letter of indemnity from the Company in the event that GSE is sued in a legal proceeding for the payment of any amount to the Company or to a third party for a cause of action that could stem, directly or indirectly, from this report. In such case, the Company shall indemnify GSE for any expense that GSE shall incur or be required to pay for legal representation, legal advice, professional consulting, defense against legal proceedings, negotiations, etc. The Company shall also indemnify GSE for the amount that it shall be ordered to pay to a third party in a legal proceeding. 1.6 Reference to the Report We consent that this report will be included in the Q3 2013 quarterly Report of Ormat Industries Ltd, and in a current report on form 8-k of Ormat Technologies, Inc. This report may not be used for any other purpose without receiving explicit prior and written permission from GSE. Anyone using the report, in whole or in part, other than for the purposes for which it was submitted, and without the prior written approval of GSE, may be sued therefore. Limitation of Liability This report is intended for the use of the Company's management and for the purpose described above, and it may not be used for any other purpose, including transferring the report to a third party or citing it, without our prior written consent. In no event, whether we have given our consent or not, will we not assume any responsibility toward any third party which was forwarded the Report. 6 In the course of our work, we received information, explanations, data and representations from the Company and/or from D&P and/or someone on the Company's behalf (the “Information”). The responsibility for the information lies with whoever provided such information. The ambit of our work does not include an examination and/or verification of said Information. Consequently, our work shall not be considered and will not constitute a confirmation of the veracity, completeness or accuracy of the Information provided to us. In no event will we be liable for any loss, damage, cost or expenditure that might be caused in any manner or form from acts of fraud, misrepresentation, deception, submission of Information that is not true or complete or obstruction of information on the part of the Company and/or D&P and/or anyone on the Company's behalf, or any other reliance on the Information. In general, forecasts tend to relate to future events and are based on reasonable assumptions made on the date of the forecast. Such assumptions may change over the forecasted period, and consequently forecasts made at the time of the valuation may differ from actual financial results and/or from estimates made at a later date. Therefore, these forecasts may not be treated with the same level of confidence attributed to data appearing in audited financial statements. We offer no opinion regarding the correctness of the forecasts made by the Company, D&P and/or by anyone on their behalf with the financial results that will actually be obtained. The report does not constitute a due diligence study and should not be relied on as such. Moreover, financial assessments do not presume to be an exact science, and their conclusions are often contingent on the subjective judgment exercised by the valuator. Although we believe that the value that we have set is reasonable based on the information submitted to us, another value appraiser may reach a different result. 7 Sources of Information and Valuation Procedures Sources of Information In the course of the report, we relied upon financial and other information, including prospective financial information, obtained from the Company, D&P and from various public, financial, and industry sources. Our conclusion is dependent on such information being complete and accurate in all material respects. We will not accept responsibility for the accuracy and completeness of such provided information . The principal sources of information used in performing our valuation include: ■ Discussions with the Company's management and with D&P, as follows: ● Mr. Doron Blachar, CFO, Ormat Industries Ltd. and Ormat Technologies, Inc. ● Mr. Amit Gorka, V.P Corporate Controller, Ormat Industries Ltd. and Ormat Technologies, Inc. ● Mr. Eyal Hen, Director of Finance, Ormat Technologies Inc. ● Mr. Joseph Omoworare, Valuation Services Managing Director, Duff & Phelps ■ Historical cost and financial statement information provided by Ormat Technologies, Inc. ■ Year to date generation information relating to North Brawley plant and information from the Company’s management concerning plans to maintain the generation capacity ■ Ormat Technologies, Inc. Management’s financial projections for North Brawley ■ Power Purchase Agreement (“PPA”) related to North Brawley ■ Updated information regarding the current PPA with Southern California Edison Company ( "SCE") ■ North Brawley plant basis summary, provided by management, as of the valuation date ■ Other publicly available information from sources, but not limited to, Capital IQ, and SNL, deemed relevant to preparation of this Report ■ Financial models, analyses and North Brawley Asset Impairment Analysis Report prepared by D&P 8 Valuation Procedures For the purpose of preparing this report, the Company's management provided D&P and GSE with historical and forecasted performance characteristics for North Brawley, including generation output forecasts, additional capital expenditure requirements to support output forecast, energy revenues, along with plant and operating expenses. D&P and GSE have adopted management forecasts and assumptions. In order to evaluate the reasonability of said forecasts and assumptions, GSE and D&P have conducted several interviews and conversations with the Company's management and have reviewed various relevant materials provided by the Company. Procedures, investigations, and financial analyses with respect to the preparation of this report included, but were not limited to, the items summarized below: ● Analysis of conditions in, and the economic outlook for, the geothermal / renewable energy sector ● Analysis of general market data, including economic, governmental, and environmental forces ● Analysis of the assumptions and estimates made by the Company's management pertaining to current generation capacity; ● Discussions concerning the history, current state, and future operations of the subject asset; ● Discussions with the Company's management to obtain an explanation and clarification of data provided ● Review of the documentation provided by the Company's management with regards to amendments to the current Power Purchase Agreement (“PPA”) with Southern California Edison (SCE) ● Review of certain long term contract pricing term sheets 9 ● Review of certain correspondences with SCE pertaining to the geothermal facility; ● Review of the latest Ormat press release on the status of Brawley, provided by Management; ● Analysis of financial and operating projections including revenues, operating margins (e.g., earnings before interest and taxes), working capital investments, production tax credits, and capital expenditures based on the subject asset’s historical operating results, industry results and expectations, and management representations as it relates to the subject asset ● Estimation of an appropriate Weighted Average Cost of Capital (“WACC”) 1.9 The Accounting Standard At the request of the Company, the valuation will be used for implementing International Accounting Standard No. 36 regarding asset impairment (hereinafter: the "Standard" or "IAS 36") in its financial statements. The purpose of the Standard is to prescribe the procedures that an enterprise must apply to ensure that its assets are carried at no more than their recoverable amount. An asset is carried at more than its recoverable amount when the carrying value of the asset exceeds the amount to be recovered through use or sale of the asset. In this case, the asset value has been impaired, and the Standard requires the corporation to recognize an impairment loss. The Standard also specifies when a corporation should reverse an impairment loss and requires certain disclosures for impaired assets, and for investments in investee companies that are not subsidiaries, which are carried in the financial statements in an amount that significantly exceeds their market value or net sale price. 10 The Standard prescribes the accounting treatment and statement required in the event of asset impairment. If an enterprise prepares consolidated financial statements (including proportionate consolidation), the Standard will be applied to the accounting treatment of the impairment of all the assets appearing in the enterprise's consolidated balance sheet, including investments in investee companies that are not subsidiaries, goodwill stemming from the acquisition of subsidiaries and fair value adjustments. In effect, this Standard applies to investments in subsidiaries and jointly controlled companies, so that provisions for impairment loss, which are recognized in the consolidated financial statements with respect to assets of the subsidiary or the jointly-controlled Company, including goodwill and fair value adjustments, will be stated in the separate financial statements of the parent Company as a reduction of the investment account in the subsidiary or jointly-controlled Company. The Standard prescribes that the recoverable amount of an asset should be estimated whenever there are indications that an asset may be impaired. The Standard requires recognizing the impairment loss of an asset (i.e. the value of the asset has declined) whenever the carrying amount of the asset exceeds its recoverable amount. An impairment loss will be recognized in the statement of profit and loss for those assets stated at cost and should be treated as a revaluation decrease, and only for those assets carried at a revalued amount in accordance with other accounting standards or in accordance with the provisions of any law. The Standard prescribes that a recoverable amount shall be calculated as the Fair Value less costs to sell or Value in Use, whichever is higher: 1. The Value in Use of the asset is the estimate of the present value of future cash flows to be derived from use and disposal of the asset at the end of its useful life. 2. Fair value less costs to sell is the amount obtainable from the sale of an asset or Cash-Generating Unit in an arm’s length transaction between knowledgeable, willing parties, less the costs of disposal. 11 The Standard states that the best evidence of an asset’s Fair Value less costs to sell is a price in a binding sale agreement in an arm’s length transaction, adjusted for incremental costs that would be directly attributable to the disposal of the asset. If there is no binding sale agreement but an asset is traded in an active market, Fair Value less costs to sell is the asset’s market price less the costs of disposal. The appropriate market price is usually the current bid price. When current bid prices are unavailable, the price of the most recent transaction may provide a basis from which to estimate Fair Value less costs to sell, provided that there has not been a significant change in economic circumstances between the transaction date and the date as at which the estimate is made. If there is no binding sale agreement or active market for an asset, Fair Value less costs to sell is based on the best information available to reflect the amount that an entity could obtain, at the balance sheet date, from the disposal of the asset in an arm’s length transaction between knowledgeable, willing parties, after deducting the costs of disposal. In determining this amount, an entity considers the outcome of recent transactions for similar assets within the same industry. Fair Value less costs to sell does not reflect a forced sale, unless management is compelled to sell immediately. 12 1.10 Details on the Valuating Company Giza Singer Even is a leading Israeli financial advisory and investment banking firm. Throughout its 25 years of operations, the firm has been involved in the largest transactions and privatization processes in Israel and has serviced the largest corporations in the Israeli capital market. ‪‬ ‪
